Case 1:20-cv-21254-BB Document 48-3 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                               EXHIBIT 3
    Case 1:20-cv-21254-BB Document 48-3 Entered on FLSD Docket 07/09/2021 Page 2 of 3



Receipt   Date                 OIG Staff Contact                       Firm       Log
                                                   Phone No EMail                          Topic
Method    Received             Name      Name                          Name       Status
Email     11/7/2013 12:00:00 AM VALERIE   Joan     843.768.2 jgrava@p Palmetto    Ported   Other
                                H.        Grava    518       almadv.co Advisory
                                DAHIYA                       m         Group
    Case 1:20-cv-21254-BB Document 48-3 Entered on FLSD Docket 07/09/2021 Page 3 of 3



Topic
      Log Description                                 Resolution
Other
15(a)   Works for a very small BD (7 RRs) that only   Per our conversations and your
        does business with other BDs (wholesale).     request, please review Part II.D.2 of
        Based on her reading of the Act she           the Guide to Broker-Dealer
        believes that she only needs to register in   Registration (on the intra-state
        the state where the BD conducts business,     exception, which is very narrow). You
        however she wants to be sure. She would       may also find the following cases
        like to confirm her understanding.            informative: Couldock & Bohan, Inc.
                                                      v. Societe Generale Securities Corp.,
                                                      93 F. Supp. 2d 220, 223-30 (D. Conn.
                                                      2000), and SEC v. Big Apple
                                                      Consulting U.S.A., Inc., 2011 U.S.
                                                      Dist. LEXIS 95292, at *25-30 (M.D.
                                                      Fla., Aug. 25, 2011).
